DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-22, 33-35, and 38 are rejected under35 U.S.C. 103 as being unpatentable over Pathak (USPGPub 2014/0271897) in view of Horvath et al. (USPGPub 2012/0029469).

Re Claim 13, Pathak discloses method for lubricating an injection needle when used multiple times at a single occasion to penetrate a human skin support (Pathak ¶ 0008 -oscillating needle), the method comprising (a) depositing a layer of a lubricating composition on the human skin support (Pathak ¶ 0290, 0296); and (b) penetrating multiple times in a single occasion the layer of the lubricating composition deposited in step (a) with an injection needle, thereby providing a lubricated injection needle having a deposited layer of the lubricating composition thereon, wherein the injection needle is lubricated after each of the multiple times 
	However, Pathak does not disclose wherein the lubricating composition comprises silicone. Horvath discloses an injection needle wherein the injection needle is lubricated with a lubricating composition comprising silicone, a lubricant suitable for injection needles (Horvath ¶ 0042). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the lubricating composition of Pathak to include silicone as disclosed by Horvath wherein silicone lubricants are suitable for injection needles.

Re Claim 14, Pathak discloses a method for injecting multiple doses of an injectable composition into human skin at a single occasion (Pathak ¶ 0008 - oscillating needle), the method comprising the steps of (a) depositing a layer of a lubricating composition on the skin (Pathak ¶ 0290, 0296); (b) penetrating multiple times in a single occasion the layer of the lubricating composition deposited instep (a) with an injection needle, thereby providing a lubricated injection needle having a deposited layer of the lubricating composition thereon (Pathak ¶ 0290, 0296); and (c) injecting a dose of the injectable composition each time the injection needle penetrates the skin, wherein the injection needle is lubricated after each of the multiple times in the single occasion so as to maintain lubrication of the injection needle during the single occasion (Pathak ¶ 0290, 0296). 
	However, Pathak does not disclose wherein the lubricating composition comprises silicone. Horvath discloses an injection needle wherein the injection needle is lubricated with a 

Re Claims 15-17: Pathak in view of Horvath disclose all of the limitations of Claim 14. As to Claim 15, Pathak discloses wherein the injectable composition is selected from a filler and a toxin composition (Pathak ¶ 0008, 0079). As to Claim 16, Pathak discloses wherein the injectable composition is a filler composition containing a filler selected from hyaluronic acid and derivatives thereof, in linear or cross-linked form, collagen, polyacrylamide, calcium hydroxyl apatite, poly lactide acid, and poly (methyl metacrylate) (Pathak ¶ 0079). As to Claim 17, Pathak discloses wherein the filler is cross-linked hyaluronic acid (Pathak ¶ 0079).

Re Claim 18, Pathak in view of Horvath disclose all of the limitations of Claim 15. Pathak further discloses wherein the injectable composition is a toxin composition containing botulinum toxin (Pathak ¶ 0008, 0079).

Re Claim 19, Pathak in view of Horvath disclose all of the limitations of Claim 14. Pathak discloses wherein the method is a cosmetic treatment method (Pathak ¶ 0008, 0153, 0195)

Re Claim 20, Pathak in view of Horvath disclose all of the limitations of Claim 13. Pathak discloses wherein step (a) is performed once (Pathak ¶ 0290, 0296).

Re Claim 21, Pathak in view of Horvath disclose all of the limitations of Claim 13. Pathak further discloses penetrating a human skin support multiple times via an oscillating needle oscillating 50-200 times per second (Pathak ¶ 0290, 0296). However, neither Pathak in view of Horvath disclose penetrating at least 10 times. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range. Perricone v. Medicis Pharmaceutical Corp., 11 USPQ 1321, 1327 (Fed. Cir. 2005)(anticipation found even where prior art range was not identical to claimed ranges); see also MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). In the present case, the prior art teaching of multiple penetrations via an oscillating needle oscillating 50-200 times per second substantially overlaps and thus anticipates the claimed range of 10 penetrations. Furthermore, 10 penetrations is being found obvious absent a teaching as to the criticality of exactly 10 penetrations since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular number of needle penetrations.

Re Claim 22, Pathak in view of Horvath disclose all of the limitations of Claim 13. Pathak discloses wherein the lubricating composition is sterile (Pathak ¶ 0296).

Re Claim 33, Pathak in view of Horvath disclose all of the limitations of Claim 13. Pathak discloses wherein the injection needle is lubricated after each of the multiple times in the single occasion so as to re-lubricate the needle multiple times (Pathak ¶ 0290, 0296).

Re Claim 34, Pathak in view of Horvath disclose all of the limitations of Claim 13. Pathak discloses wherein the lubricating composition is penetrated prior to penetration of the human skin support, such that the lubricating composition is a first layer penetrated by the injection needle and the human skin support is a second layer penetrated by the injection needle (Pathak ¶ 0290, 0296).

14.    Re Claim 35, Pathak in view of Horvath disclose all of the limitations of Claim 13. Pathak discloses wherein the injection needle comprises a cutting edge (1401) and a hoi low shaft (1402, 1403) (Pathak ¶ 0131).

15.    Re Claim 38, Pathak in view of Horvath disclose all of the limitations of Claim 35. Pathak in view of Horvath fail to explicitly disclose wherein when the injection needle is penetrating into the human skin support, a first penetration force acts in a first direction toward the cutting edge when the human skin support is penetrated by the cutting edge, and a second penetration force acts in a second direction along the hollow shaft and opposite to the first direction. However, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. See MPEP 2144.01. In the present case, one skilled .

Claim 22 is rejected under35 U.S.C. 103 as being unpatentable over Pathak (USPGPub 2014/0271897) in view of Horvath et al. (USPGPub 2012/0029469) as applied to Claim 13 above, and further in view of Tucker et al. (USPGPub 2004/0013747).

Re Claim 22, Pathak in view of Horvath disclose all of the limitations of Claim 13. Where it is determined that Pathak does not disclose the lubricating composition is sterile, a position examiner does not concede. Tucker discloses preparation of pharmaceutical compositions comprising a sterile lubricant where sterility aids in the prevention of infection (Tucker Pg. 7 ¶ 0085). Therefore, where it is determined that Pathak does not disclose the lubricating composition is sterile, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have had the lubricant of Pathak in view of Horvath be sterile as disclosed by Tucker where sterility aids in the prevention of infection.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pathak (USPGPub 2014/0271897) in view of Horvath et al. (USPGPub 2012/0029469) as applied to Claim 13 above, and further in view of Bui et al. (USPGPub 2007/0053859).

Re Claims 24 and 25, Pathak in view of Horvath disclose all of the limitations of Claim 13. However, Pathak in view of Horvath do not disclose wherein the lubricating composition comprises silicone to an amount of at least 5% by weight of the total composition; and wherein the lubricating composition comprises silicone to an amount within the range of from 20 to 30% by weight of the total composition. Bui discloses lubricating compositions comprising volatile silicone oil in an amount of about 0.1-80 percent by weight (Bui Abstract) wherein such oils have a low heat of vaporization (Bui Pg. 20 ¶ 0312-0313).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the lubricating composition of Pathak in view of Horvath to comprise volatile silicone oil, a type of silicone, in an amount of at least 5% by weight of the total composition or an amount within the range of from 20 to 30% by weight of the total composition, as disclosed by Bui, where volatile silicone oil has a low heat of vaporization. Furthermore, prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range. Perricone v. Medicis Pharmaceutical Corp., 11 USPQ 1321, 1327 (Fed. Cir. 2005)(anticipation found even where prior art range was not identical to claimed ranges); see also MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). In the present case, the prior art teaching of 0.1-80 percent by weight of volatile silicone oil substantially overlaps and thus anticipates the claimed range of at least 5% by weight of the total composition or an amount within the range of from 20 to 30% by weight of the total composition.

Claim 32 is rejected under35 U.S.C. 103 as being unpatentable over Pathak (USPGPub 2014/0271897) in view of Horvath et al. (USPGPub 2012/0029469) as applied to Claim 13 above, and further in view of Patel et al. (USPGPub 2009/0281013).

Re Claim 32, Pathak in view of Horvath disclose all of the limitations of Claim 13. However, Pathak in view of Horvath do not disclose wherein an a mount of lubricating composition deposited on the human skin support is within the range of 0.01 g/cm2 to 0.1 g/cm2. Patel discloses application of a lotion deposited on skin being 0.02 g/cm2. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range. Perricone v. Medicis Pharmaceutical Corp., 11 USPQ 1321, 1327 (Fed. Cir. 2005)(anticipation found even where prior art range was not identical to claimed ranges); see also MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). In the present case, the prior art teaching of 0.02 g/cm2 substantially overlaps and thus anticipates the claimed range of 0.01 g/cm2 to 0.1 g/cm2.

Claim 36 is rejected under35 U.S.C. 103 as being unpatentable over Pathak (USPGPub 2014/0271897) in view of Horvath et al. (USPGPub 2012/0029469) as applied to Claim 13 above, and further in view of Knox (USPN 3,633,580).

Re Claim 36, Pathak in view of Horvath disclose all of the limitations of Claim 13. However, Pathak in view of Horvath do not disclose wherein the injection needle comprises .

Claim 37 is rejected under35 U.S.C. 103 as being unpatentable over Pathak (USPGPub 2014/0271897) in view of Horvath et al. (USPGPub 2012/0029469) as applied to Claim 13 above, and further in view of Raven et al. (USPGPub 2011/0196195).

Re Claim 37, Pathak in view of Horvath disclose all of the limitations of Claim 13. However, Pathak in view of Horvath do not disclose wherein a penetration angle between the injection needle and the lubricating composition is smaller than 90°. Raven discloses a needle being penetrated at an angle of less than 90° wherein a variety of injection angles improves accessibility to an implanted medical device (Raven H 0062; Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the method of Pathak in view of Horvath to comprise a penetration angle between the injection needle and the lubricating composition being smaller than 90° as disclosed by Raven wherein a variety of injection angles improves accessibility to an implanted medical device.

Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. On Page 5 of the response, under the 103 header, applicant argues that prior art Pathak in view of Horvath “fail to teach or suggest” Claim 13 limitations “penetrating multiple times in a single occasion the layer of the lubricating composition deposited in step a) with an injection needle, thereby providing a lubricated injection needle having a deposited layer of the lubricating composition thereon,” and in which “the injection needle is lubricated after each of the multiple times in the single occasion so as to maintain lubrication of the injection needle during the single occasion.” However, Pathak discloses at PGPub paragraph 0290 a “small amount of lubricant grease (for reducing needle frication) is applied on the 2 cm by 2 cm area at the center” and the “oscillating needle is slowly moved to draw 1 cm diameter circle on the tissue.” Pathak further discloses “needle penetration is adjusted in such a way that the drug particles are deposited about 10 to 1000 micron dip from the surface and can be visually seen.” The needle being lubricated after each penetration into the lubricated skin is an implicit disclosure, See MPEP 2144.01. “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). In the middle of Page 6 of the response, applicant argues that it is “the drug suspension rather than the needle [that] contacts the lubricant” because the needle in Pathak is being dipped in a drug suspension. However, this would not stop the needle  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R FREHE/Examiner, Art Unit 3783           

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                 
05/25/2021